              Case 3:19-cv-05960-MJP Document 109 Filed 01/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MARK HOFFMAN,                                     CASE NO. C19-5960 MJP

11                                 Plaintiff,                 ORDER DENYING STIPULATED
                                                              MOTION TO AMEND CASE
12                  v.                                        SCHEDULE

13          HEARING HELP EXPRESS INC, et
            al.,
14
                                   Defendants.
15

16

17          This matter comes before the Court on the Parties’ Stipulation and Order to Modify

18   Expert Related Deadlines in Scheduling Order. (Dkt. No. 108.) Having reviewed the Stipulation,

19   Plaintiff’s Motion to Extend Deadline to Submit Expert Testimony (Dkt. No. 107), and related

20   materials on the docket, the Court DENIES the Stipulated Motion without prejudice.

21          The Parties failed to provide any argument or attestation in the Stipulation to demonstrate

22   “good cause” to extend the case schedule. See Johnson v. Mammoth Recreations, Inc., 975 F.2d

23   604, 609 (9th Cir. 1992). This alone is fatal to the stipulation. But the Court has also reviewed

24   Plaintiff’s Motion to Extend, which sets forth the apparent basis for the Parties’ request. While


     ORDER DENYING STIPULATED MOTION TO AMEND CASE SCHEDULE - 1
              Case 3:19-cv-05960-MJP Document 109 Filed 01/07/21 Page 2 of 2




 1   the Court appreciates the interest of the Parties to respond to the anticipated decision from the

 2   Supreme Court in the matter of Duguid v. Facebook, No. 19-51 (argued Dec. 8, 2020), the

 3   Parties have not proposed a viable amended schedule. Specifically, the Parties propose August 5,

 4   2021 as the deadline to file dispositive motions, while maintaining a trial date of November 1,

 5   2021. This would allow roughly two months for the Court to consider and resolve any such

 6   dispositive motions before trial. This is inadequate. Should the Parties wish to propose a new

 7   stipulated request to extend the deadlines to provide for expert deadlines related to the Duguid

 8   matter, they must allow at least four months from the date of dispositive motion filings to trial.

 9   To the extent this requires a new proposed trial date, the Parties should be aware that the Court’s

10   current schedule will not allow for a new trial date until after April 11, 2022.

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated January 7, 2021.

13                                                         A
                                                           Marsha J. Pechman
14
                                                           United States District Judge
15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION TO AMEND CASE SCHEDULE - 2
